Citation Nr: 0031703	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  97-17 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to further vocational rehabilitation training 
under Chapter 15, Title 38 United States Code.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 decision by the 
Vocational Rehabilitation and Counseling (VR&C) Division of 
the St. Louis, Missouri Department of Veteran's Affairs (VA) 
Regional Office (RO), which denied the veteran's claim for 
further vocational rehabilitation training under Chapter 15, 
Title 38, United States Code.  

This veteran appeared at a hearing before a Member of the 
Board sitting at the RO in March 1998.  In a July 1998 
decision, the Board denied the veteran's claim for further 
vocational rehabilitation training under Chapter 15.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 1999 order, 
the Court granted a Joint Motion for Remand, vacated the 
Board's July 1998 decision and remanded the case to the 
Board.  In December 1999, the Board REMANDED the case to the 
RO. 


REMAND

The Board, in its December 1999 REMAND, directed the RO to 
determine the veteran's remaining eligibility entitlement 
under Chapter 15 and if so, examine the veteran, and 
readjudicate the issue.  In a February 2000 Supplemental 
Statement of the Case, the RO determined that the program 
period for Chapter 15 benefits ended on December 31, 1995 and 
that further benefits could not be provided after that date.  
However, the Board observes that this matter arose from a 
September 1993 decision declaring the veteran medically 
infeasible to which the veteran filed a notice of 
disagreement and continued on appeal in August 1994.  Thus, 
at the time of his appeal, the temporary vocational 
rehabilitation program under Chapter 15, Title 38, United 
States Code was still active.  The Court has held that when a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).   

Additionally, the Court has held that remand instructions of 
the Board are neither optional nor discretionary.  Full 
compliance with such instructions is mandated by law.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the RO 
is required to comply with the instructions set forth in the 
December 1999 REMAND as set forth below.  Accordingly, this 
matter is REMANDED to the RO for completion of the following 
actions:  

1.  The RO should determine the veteran's 
remaining available entitlement, if any, 
to Chapter 15 vocational rehabilitation 
training at the time of the VR&C 
September 1993 decision which his claim 
for further vocational rehabilitation 
training .

2.  If the veteran is determined to have 
had remaining available entitlement under 
Chapter 15 then the RO should, through 
contact with the veteran, determine if 
and by whom the veteran has been 
medically treated since June 1993 for his 
multiple sclerosis.  After obtaining the 
necessary authorizations for release of 
information by those providers, the RO 
should request copies of all medical 
records.  Once obtained from either VA or 
non-VA sources, the RO should make those 
records a part of the veteran's claims 
folder.  

3.  If the veteran is determined to have 
has remaining entitlement under Chapter 
15 then following the above development, 
the veteran is to be afforded a VA 
examination.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and any and all indicated 
diagnostic studies.  Each aspect of the 
multiple sclerosis disability should be 
evaluated by the examiner, to the extent 
possible.  The examiner should provide a 
thorough description of the degree of 
impairment offered by all aspects of the 
veteran's multiple sclerosis, to include 
an opinion as to whether, and to what 
extent, the veteran's disability would 
have prevent him from pursuing a program 
of education or employment in 1993.  The 
claims folder should be made available to 
the examiner for review.  

4.  After completion of the foregoing, 
the RO should review the examination 
report to ensure that it is complete and 
that the requested opinion has been 
provided.  If the examination report is 
deficient in any manner, appropriate 
corrective action must then be undertaken 
by RO personnel.

5.  Lastly, the RO should readjudicate 
the issue of the veteran's entitlement to 
further vocational rehabilitation 
training under Chapter 15, based on all 
the evidence of record and all governing 
legal authority.  In the event that the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  Thereafter, the veteran and his 
attorney should be afforded the 
appropriate period for response before 
the record is returned to the Board for 
further review.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


